Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 29, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  158586                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  ROBERT DAVIS and DESMOND WHITE,                                                                     Richard H. Bernstein
           Plaintiffs-Appellants,                                                                     Elizabeth T. Clement
  and                                                                                                 Megan K. Cavanagh,
                                                                                                                       Justices

  ANDREW A. PATERSON,
           Appellant,
  v                                                                SC: 158586
                                                                   COA: 339200
                                                                   Wayne CC: 16-012226-AW
  WAYNE COUNTY CLERK, WAYNE COUNTY
  ELECTION COMMISSION, DETROIT CITY
  CLERK, and PENELOPE BAILER,
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the September 11, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 29, 2019
           t0722
                                                                              Clerk